     Case 2:20-cv-00872 Document 23 Filed 06/21/21 Page 1 of 2 PageID #: 88




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

JAMES NATHANIEL BRASWELL,                      )
                                               )
               Plaintiff,                      )
v.                                             )               Civil Action No. 2:20-00872
                                               )
SGT. X MUNCIE, et al.,                         )
                                               )
               Defendants.                     )

                                             ORDER

       Pending before the Court is Plaintiff’s second Motion to Continue Response Deadline

(Document No. 21), filed on June 17, 2021. Plaintiff seeks an extension of time in which to file a

Response to the Defendants Jividen and Roberts’ Motion to Dismiss (Document No. 14). (Id.) In

support of his Motion, Plaintiff explains that he was released to a rehabilitation program on May

17, 2021. (Id.) Plaintiff states that this program required “a 30 day ‘black out’ period that limited

the use of cell phones, landline phones, computers, and restricted the leaving of the institution.”

(Id.) Plaintiff, therefore, states that he has not had access to a library, his medical records, or his

legal materials. (Id.) Finally, Plaintiff indicates that he retained Jay T. McCamic as counsel on

June 16, 2021. 1 (Id.) Plaintiff, however, states that Mr. McCamic “will need a short intermission

to prepare, instruct, and arrange for the Plaintiff.” (Id.) It is hereby ORDERED that Plaintiff’s

above Motion (Document No. 21) is GRANTED. Plaintiff shall file a Response to Defendants

Jividen and Roberts’ Motion to Dismiss (Document No. 14) by August 17, 2021. Due to the

Court’s granting of two generous extensions of time, Plaintiff is advised that no further

extensions of time will be granted. Following service of Plaintiff’s Response, the Defendants will


1
 The undersigned notes that Mr. McCamic has not yet filed a Notice of Appearance on behalf of
Plaintiff.
     Case 2:20-cv-00872 Document 23 Filed 06/21/21 Page 2 of 2 PageID #: 89




have seven (7) business days within which to file a Reply to Plaintiff’s Response.

       The Clerk is hereby directed to send a copy of this Order to Plaintiff, who is acting pro se,

and counsel of record.

       ENTER: June 21, 2021.




                                                 2
